Title: To Thomas Jefferson from Jean André Chrestien, 8 March 1807
From: Chrestien, Jean André
To: Jefferson, Thomas


                        
                            Monsieur Le président
                            
                            montpellier Le 8. mars 1807.
                        
                        Si je ne voyais en vous que L’ami eclairé de La science, je n’oserais pas vous faire hommage de L’exemplaire
                            d’un ouvrage que je prens La liberté de vous offrir; mais Vous étes ami de L’humanité, et à ce titre vous daignerés
                            accueillir un recueil d’observations qui peut être utile à vos concitoyens, en multipliant Les moyens d’administrer Les
                            remèdes les plus énergiques dans des cas ou le malade ne peut pas les avaler ou les supporter. Je suis avec le plus
                            profond respect, Monsieur Le président, Votre très humble et très obéissant serviteur.
                        
                            Chrestien méd.
                        
                    